DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 30 NOV 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US2016/052294 filed 16 September 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/220,202 filed 17 September 2015 under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement filed 30 NOV 2021 has been considered, annotated, and signed and is submitted with this action. 

Response to Election/Restriction
Applicant’s election without traverse of Group I, claims 1-2, 4-5, 9, 15, 21, 23, 28, 31, 33, 35-36, 39, 42, and 48 drawn to methods for treating a FMR-1-inactivation-associated disorder in a subject is acknowledged. Applicant’s election of species (i) FMR-1-inactivation-associated disorder - fragile X syndrome; (ii) epigenetic modulator - histone methyltransferase inhibitor; (iii) type of epigenetic modulator - a nucleic acid, recited in claim 28; and (iv) methods for identifying and/or diagnosing a subject having an FMR1-inactivation associated disorder (method of claim 35) is also acknowledged.
Examiner’s Response
As applicant elected a species in item ii) above of a histone methyltransferase inhibitor (claims 4 and 9), claims 5, 15, 19, 21, 23, 31, and 33 are withdrawn as drawn to unelected species. Claim 28, item ii) recites nucleic acid sequences selected from Table 2. Table 2 recites two species that correspond to a histone methyltransferase inhibitor selected from the group recited in claim 9, namely EZH2 and SUV39H1. Table 2 provides two SEQ ID NOs: 3 and 4 Species EZH2 and corresponding SEQ ID NO: 3 will be examined. All other species in Table 2 are drawn to unelected species and thereby withdrawn from consideration.
Amendments
Applicant’s amendments and remarks filed on 11 NOV 2021 are acknowledged. Applicant has cancelled claims 4, 5, 15, 19, 21, 23, 88, and 94 without prejudice or disclaimer. Applicant has amended claims 1, 9, 28, 31, 33, 42, and 48 and added new claims 114-117.
Status of the Claims
Claims 3-8, 10-27, 29-30, 32, 34, 37-38, 40-41, 43-47, and 49-113 are cancelled. Claims 1-2, 9, 28, 31, 33, 35-36, 39, 42, 48, and 114-117 are pending. Claims 5, 15, 19, 21, 23, 31, 33, 39, 88, and 94 are withdrawn as drawn to unelected groups and/or species. Claims 1-2, 4, 9, 28, 35-36, 42, and 48 are under examination. 
Claim Objections
Claim 115 is objected to because of the following informalities:  The claim recites selective inhibition of “EZH3”. This appears to be a typographical error as EZH3 is not disclosed in the specification, or recognized in the art as far as the Office has determined, to be a histone methyltransferase. EZH2 is disclosed and is an art recognized HMT. Claim 115 has been examined in the context of selectively inhibiting “EZH2” not EZH3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejections of claims 28, 36, and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in light of applicant’s amendments to claims 1, 28, and 42. Applicant has amended claim 28 to remove 
Claims 9 and 114-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is rejected as indefinite because it depends on cancelled claim 4. Claims 114-115 are rejected as indefinite because they depend on claim 9 which depends on cancelled claim 4. The metes and bounds of claims 9 and 114-115 cannot be determined.
Appropriate correction is required.
Examiner’s Note: It appears claim 9 should depend on claim 1.  For purposes of compact prosecution, claim 9 will be considered depending on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Although drawn to a statutory class of invention, namely, a method or process (with regard to step 1: yes), claim 35 stands rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or mental process, namely, identifying a subject, and also to a law of nature or a natural phenomenon, namely, the correlation of a disease with an inactivated gene, without significantly more (with regard to step 2A, prong 1: yes). The claim(s) recite(s) “the method of claim 1 wherein the subject is identified as having a FMR1-inactivation-associated disorder based upon the presence of a transcriptionally inactive FMR1 gene. This judicial exception is not integrated into a practical application because the claim does not require any additional activity or method steps following the mental activity of identifying a subject (in regard to step 2A, prong 2: no). Furthermore, the claim does not include additional no).
Thus, claim 35 has not been integrated into a practical application, nor is it significantly more or markedly different from a natural law or natural phenomenon, as explained above. Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (in regard to step 2B: no).
Applicant’s arguments have been fully considered but are not found persuasive because as presented above claim 35 recites the mental activity of identifying (a subject) based on a natural law or correlation of a disease with a gene mutation. Furthermore, claim 35 does not incorporate the identification (mental activity) of a subject into a practical application because the claim does not require any additional activity or additional method steps following the mental activity of identifying a subject, such as running a diagnostic. Claim 35 stands rejected.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1-2, 35-36, 42, and 48 under 35 U.S.C. 102(a)(1)(a)(2) as being clearly anticipated by LYONS (WO2005009349A2; Publ. 2 February 2005) is withdrawn in light of applicant’s amendment to claim 1 which now recites, wherein the epigenetic modulator of FMR1 is an inhibitor of a histone methyltransferase. Lyons does not teach inhibitors of histone methyltransferases (HMTs).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
BRADNER–Kumari–Sandi–Fiskus
Claims 1-2, 9, 28, 35-36, 42, 48, 114-115, and 117 are rejected under 35 U.S.C. 103 as being unpatentable over BRADNER (US20180297993; effective filing date 6 November 2014), Kumari (Kumari D, et al. Human Molecular Genetics. 2010 Dec 1;19(23):4634-42), Sandi (Sandi C, et al. Frontiers in Genetics. 2014 Jun 3;5:165) and Fiskus (Fiskus W, et al. Blood, The Journal of the American Society of Hematology. 2009 Sep 24;114(13):2733-43).
BRADNER discloses inhibitors of histone methyltransferases useful in treating and/or preventing a broad range of diseases (see, for example, Abstract, [0005], [0434], and provisional [0004]), including fragile X syndrome (FXS) ([00103] and provisional [0095]) and provides methods of treating a disease in a subject in need thereof, the methods comprising administering to the subject a therapeutically effective amount of a compound or pharmaceutical composition described within the disclosure, such as inhibitors of HMT (see for example, [0023] and provisional [0017]). BRADNER also teaches that EZH2, an HMT, specifically methylates H3K27me2/3 ([0004], see also, Fiskus and Sandi, below).  BRADNER teaches that there are two functional states of chromatin: euchromatin and heterochromatin, which are transcriptionally active and inactive, respectively, and that some histone modifications, such as tri-methylation at histone H3K27 (H3K27me3) is generally associated with transcriptional repression in higher eukaryotes (p. 1 final ¶).
Thus, BRADNER provides a method for treating FXS by administering a therapeutically effective amount of an HMT inhibitor (also known as KMT for histone lysine methyltransferases) to a subject in need thereof. 
BRADNER is not explicit in describing the mechanisms or rationale for the effect of the inhibitors of HMT/KMTs in regard to the specific gene locus identified with FXS, namely FMR1, but importantly links the activity the HMT EZH2 to histone marks involved in gene silencing/repression (namely, H3K27me3). 
H3K27me3 showed elevated distribution on all three regions tested in fragile X (FXS) cells (Fig. 2A and B) and demonstrated levels comparable to that seen with positive control (Sat2), which was significantly higher than levels seen on GAPDH, a negative control, or levels seen on FMR1 in normal cells (Normal). Kumari also teaches that upstream heterochromatin zone (of FMR1) has elevated levels of H3K27me3 and H3K9Me2, but not other histone marks (H3K9Me3 or H4K20Me3) (p. 4635, Results ¶4). Kumari does not teach the link between EZH2 inhibitors and reversing epigenetic gene silencing at H3K27me3. 
Sandi teaches that epigenetic marks, comprising chemical modifications of DNA and histones, are associated with (FXN) gene silencing (Abstract). Sandi teaches that such epigenetic marks can be reversed, making them suitable targets for epigenetic-based therapy (Abstract). FXN like FXS is a genetic disease that is associated with triplet-base expansion in the gene and increased EZH2-mediated H3K27me3 marks (p. 1 ¶1). Sandi teaches that HMT inhibitors may induce a more open chromatin structure at the target FXN gene and are therefore being considered for FRDA therapy (p. 8 ¶2). Sandi teaches that GSK126, identified as a potent and highly specific inhibitor of EZH2, could inhibit EZH2 activity and inhibit repressive histone marks (such as H3K27me3) and have a beneficial therapeutic outcome(p. 8 ¶2). Sandi indicates that high throughput biochemical screening has revealed genome-wide loss of H3K27 methylation and activation of previously silenced genes with minimal off-target effects following treatment with GSK126 (p. 8 ¶2). Sandi teaches that cells treated with GSK126 showed reduced levels of histone mark H3K27me3 specifically (p. 8 ¶2). Sandi concludes that these findings have that inhibition of EZH2 activity by small molecule inhibitors, like GSK126, has a therapeutic benefit (p. 8 ¶2). Furthermore, Sandi, addressing an FXN/FRDA model, postulates that in a disease where increased levels of H3K27me3 have been reported in associated cell types, that compounds (specifically HMT inhibitors) which can inhibit such repressive marks, could have a beneficial therapeutic effect by reactivating gene transcription in silenced genes (p. 8 ¶2).
Fiskus is not directed to FXS or FXN but teaches that inhibitors of HMT EZH2 can reactivate expression of silenced tumor suppressor genes such as p16 and FBXO32 wherein the repression is linked to EZH2-mediated H3K27me3 (Abstract; Fig. 3; p. 2741 ¶2; p. 2742 ¶1; p. 2733 ¶1; p. 2734 ¶4; p. 2736 ¶2; p. 2737 ¶1). Fiskus clearly demonstrates the reactivation of these genes is linked to inhibition of EZH2 HMT and decreased methylation of H3K27me3 (Fig. 3).
Thus, in regard to claims 1-2, 9, 35-36, 48, and 115, the prior art clearly teaches a link between EZH2-mediated H3K27me3 and gene silencing/repression. And the prior art clearly teaches inhibitors of HMT (EZH2) as an obvious therapeutic intervention for reversing the epigenetic repression associated with histone marks such as H3K27me3 and/or reactivating silenced or repressed gene associated with H3K27me3 histone marks. BRADNER clearly discloses inhibition of EZH2 HMT as a means of treating genetic diseases including FXS, a FMR1-inactivation-associated disorder, (and FXN/Friedreich’s ataxia, a gene-inactivation-associated disorder [00103] and proliferative disorders such as AML [00108] which is Fiskus’ target disease). Kumari clearly teaches a correlation of increased epigenetic mark H3K27me3 in the FXS FMR1 gene loci. And Sandi and Fiskus clearly teach a link between inhibition of EZH2 and reactivation of gene expression at gene loci silenced by H3K27me3. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the methodology of BRADNER to treat FXS with an HMT (EZH2) inhibitor in order to reactivate gene expression at FMR1, with the expectation that the treatment would result in reactivation of the repressed gene (FMR1) because Sandi and Fiskus clearly teach a mechanism associated with HMT inhibitor gene reactivation at analogously silenced loci that was assumed but not explicitly stated in BRADNER. Thus the invention of claim prima facie obvious to one of ordinary skill in the art prior to the EFD of the application.
A practitioner would have a reasonable expectation of success in treating a FMR1-inactivation-associated disorder (FXS) in a subject in need thereof, by administering to the subject a therapeutically effective amount of an HMT inhibitor as taught by BRADNER wherein the inhibitor is an epigenetic modulator that reactivates a transcriptionally inactive gene associated with silencing via EZH2-mediated increased methylation at H3K27me3. A practitioner would have a reasonable expectation of success because Sandi and Fiskus demonstrate reactivation of genes by administering HMT inhibitors and affecting epigenetic modulation at previously silenced loci. A practitioner would have a reasonable expectation of success because Kumari teaches that epigenetic marks associated with FXS FMR1 repression are the same type of epigenetic marks targeted by Sandi and Fiskus, namely H3K27me3. A practitioner would reasonably expect the HMT inhibitors taught by BRADNER, Sandi, and Fiskus to have the effect of modulating gene expression by disrupting the epigenetic marks involved in gene silencing. 
In regard to the further limitations of claim 28, BRADNER teaches EZH2 inhibition with nucleic acid inhibitors of EZH2, specifically shRNAs directed to EZH2 (Fig. 12 D-G; [00131], [00384], and a wide variety of nucleic acid inhibitors [00083]-[00084], [00302]). Fiskus teaches siRNA nucleic acid inhibitors of EZH2 and the correlation with reactivation of expression of repressed genes (Abstract; pp. 2734-5 joining ¶; p. 2736 ¶2; see, especially, Fig. 3D: FBXO32 and p16 EZH2 siRNA lanes compared to control siRNA lanes). 
In regard to the further limitations of claims 35 and 36, Kumari teaches that FXS is caused by FMR1 gene silencing (Abstract). Kumari teaches FMR1 genes comprising one or more identified repressive chromatin marks known to be associated with gene silencing, including H3K27me3a, wherein the transcriptionally inactive FMR1 gene is epigenetically silenced or comprises at least one epigenetic mark associated with a silenced FMR1 gene (see, for example, p. 2 ¶2 – p.5 ¶2).
In regard to the further limitations of claims 42 and 117, BRADNER teaches administration of a therapeutically effective amount of HMT to the CNS (i.e. an intrathecal 
In regard to the further limitations of claim 48, BRADNER teaches methods of modulating (e.g., down-regulating or up-regulating) the expression of a gene in a cell, the methods comprising contacting the cell with an effective amount of a compound or pharmaceutical composition described within (i.e. an inhibitor of HMT EZH2, for example see, [0028] and [0422]) thus obviating a method comprising: contacting the cell with an effective amount of an epigenetic modulator, such as an epigenetic modulator of FMR1, that is an inhibitor of HMT. See also, Sandi (p. 8 ¶2-3) and Fiskus (p. 2734-5 joining ¶; Fig. 2-3) who render obvious or explicitly teach contacting a cell with an effective amount of HMT inhibitor(s).
In regard to the further limitations of claim 114, BRADNER teaches alternative HMTs including SUV39H1 [00100]; Fig. 18D; Table 1 pp. 184-5 and demonstrates that one of ordinary skill in the art, prior to the EFD, possess knowledge and methodologies for designing, generating, and testing the efficacy of specific nucleic acid inhibitors for a target gene (for example, shRNAs for inhibiting HMT expression and activity, shEZH2s).
BRADNER–Kumari–Sandi–Fiskus–Fillmore
Claims 1, 28, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over BRADNER (US20180297993; effective filing date 6 November 2014), Kumari (Kumari D, et al. Human Molecular Genetics. 2010 Dec 1;19(23):4634-42), Sandi (Sandi C, et al. Frontiers in Genetics. 2014 Jun 3;5:165) and Fiskus (Fiskus W, et al. Blood, The Journal of the American Society of Hematology. 2009 Sep 24;114(13):2733-43), herein BRADNER–Kumari–Sandi–Fiskus,  as applied to claims 1 and 28 above, and further in view of Fillmore (Fillmore CM, et al. Nature. 2015 Apr;520(7546):239-42).
In regard to claim 1, BRADNER–Kumari–Sandi–Fiskus render a method of treating a FMR1-inactivation-assocciated disorder in a subject in need thereof comprising administering a therapeutically effect amount of an epigenetic modulator of FMR1, wherein an epigenetic 
Fillmore is directed to epigenetically target, histone methyltransferase EZH2, for inhibition in the context of the polycomb repressive complex 2 (PRC2) (Abstract). Fillmore teaches that EZH2/PRC2 is well known to tri-methylate histoneH3at lysine 27 (H3K27me3) and elicit gene silencing (Abstract). Fillmore teaches EZH2-specific shRNAs that are capable of inhibiting EZH2 expression (p. 239 ¶3). In regard to instant SEQ ID NOs: 3, Fillmore teaches that shRNAs specific to EZH2, including an EZH2 3’UTR shRNA, stably knocked down EZH2 expression; Western blot confirmed that EZH2 protein and catalytic mark, H3K27me3, were decreased in each transduced cell line and could be rescued by EZH2 expression from a second lentivirus (Fig. 1b and Extended Data Fig. 1b; p. 239 ¶2). Fillmore’s EZH2 3’ UTR shRNA (p. 243 ¶2) shares 100% identity to instant SEQ ID NO: 3; thus Fillmore teaches an shRNA comprising SEQ ID NO:3.
     Alignment: Qy = instant SEQ ID NO: 3;  Db = EZH2 3’ UTR shRNA, Fillmore, p. 243 ¶2. 
    PNG
    media_image1.png
    445
    876
    media_image1.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize Fillmore’s shRNA according to known methodologies demonstrated by BRADNER, Fiskus, and Fillmore in order to inhibit EZH2 histone methyltransferase activity. A practitioner would have a reasonable expectation of success in utilizing Fillmore’s EZH2-specific shRNA(s) for BRADNER’s (or Fiskus’ siRNA) EZH2-specific shRNA in order to produce an expected outcome, namely to knock down expression of EZH2 and effectively reactivate a epigenetically silenced gene as demonstrated by Fiskus. 
Thus, before the effective filing date of the instant application, the prior art renders the instant invention of claim 116 obvious, wherein an interfering nucleic acid of SEQ ID NO: 3 (an EZH2 3’ UTR-specific shRNA) is a means of inhibiting the activity of EZH2 histone methyltransferase.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coffee (Coffee B, et al. Am J Hum Genet. 2002;71(4):923-932) teaches that Fragile X mental retardation is caused by mutation of the FMR1 gene and that of the cases of fragile X, >95% are due to the expansion of a CGG triplet repeat tract located at the 5’ end of FMR1, wherein in patients with fragile X, the CGG repeat tract expands to >200 CGG repeats (from a range of 6-54 in unaffected individuals) and can be as large as 1,000 repeats (Kremer et al. 1991; Verkerk et al. 1991). This CGG expansion triggers methylation of cytosines in the CGG repeat tract and in the flanking sequence, including the FMR1 gene promoter, resulting in the silencing of FMR1 transcription (Pieretti et al. 1991; Sutcliffe et al. 1992; Hornstra et al. 1993). Treatment of fragile X cells with the DNA methylation inhibitor 5’-aza-2’-deoxycytidine results in the loss of methylation at expanded FMR1 DNA and reactivates transcription of the gene (Chiurazzi et al. 1998, 1999; Coffee et al. 1999). (See “Introduction” ¶1, p. 923; and p. 927 col. 2 ¶2.) Coffee also points to a significance of H3K9 methylation at FMR1 in FXS. And perhaps more importantly, Coffee teaches a link between H3K9 methylation and DNA methylation (col. 2 ¶3, p. 930) and a role for HMTs (such as 
Yandim (Yandim C, et al. Journal of Neurochemistry. 2013 Aug;126:21-42) teaches that H3K27 methylation has been tightly linked to PCR2 (and thus EZH2) (col. 1 p. 31 ¶2) and that other histone lysine methyltransferases (e.g. SETDB1, EZH2/PRC2) as well as histone deacetylases would be of interest in understanding the process of heterochromatization. 
AMIGORENA (US20150038496A1; Publ. 5 February 2015; cited in IDS filed 19 October 2018 and in ISR filed in IFW on 16 March 2018) discloses the effect of targeting (inhibiting or silencing) the RITS-associated component SUV39H1 in reactivating genes silenced by SUV39H1 histone methyltransferase (HMT) activity (i.e. H3K9me3). AMIGORENA discloses inhibitors of expression based on anti-sense oligonucleotides, including anti-sense RNA molecules and anti-sense DNA molecules which would act to directly block the translation of H3K9-histone methyltransferase SUV39H1 mRNA by binding thereto and thus preventing protein translation or increasing mRNA degradation, thus decreasing the level of H3K9-histone methyltransferase SUV39H1, and thus activity, in a cell ([0011] and [0019]). AMIGORENA teaches administration of a therapeutically effective amount of the HMT inhibitor [0038] and delivery to, for example, the eye ([0049] and [0052]) or the CNS (i.e. Intrathecal or intracranial [0045]).
Conclusion
Claims 1-2, 9, 28, 35-36, 42, 48, and 114-117 are rejected. Claim 115 is objected to. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633